DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 7-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maes (United States Patent Application Publication 2020/0249492 A1) in view of Sheng (United States Patent Application Publication 2016/0077419 A1).
With respect to claim  1, Maes discloses an illumination device comprising: a first light source (see 35 in fig.4) unit that emits first light of a first wavelength band; a first spatial light modulator (see 37 in fig.4) where the first light from the first light source unit enters; a second light source unit (see 20 in fig.4) that emits second light of a second wavelength band; an integrator optical system including a integrator (2 in fig.4) where the second light from the second light source unit enters, the integrator optical system (see at least 20, or 20 and 30 in fig.4) generating illumination light for an illumination target (see 43 in fig.4) on a basis of the first light having been modulated by the first spatial light modulator (37 in fig.4) and on a basis of the second light from the second light source unit (20 in fig.2); and a multiplexing optical system (see at least 60 or 60 and 30 in fig.4 ) that multiplexes the second light having entered integrator (22) and the first light having been modulated by the first spatial light modulator (see the operation of 60 and 65), in an optical path between integrator (22 in fig.4) and the illumination target (43 in fig.4).
Maes does not discloses wherein the integrator is a fly eye-lens.
Sheng discloses wherein the rod integrator can be replaced by a fly’s eye integrator (para.[0034]: “the light tunnel can be replaced by a fly's eye integrator, also known as a homogenizer, to provide a uniform laser output”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrator of Maes with a fly eye lens teaching of Sheng, since they are art recognized equivalents and to reduce speckle thereby improving image quality. 

With respect to claim 3, Maes in view of Sheng discloses the illumination device according to claim 1, Maes discloses wherein the illumination target (see 43 in fig.4) comprises a second spatial light modulator (see 43 in fig.4) that modulates the illumination light to generate a projection image.

With respect to claim 4, Maes in view of Sheng discloses the illumination device according to claim 1, Maes discloses wherein the multiplexing optical system includes at least one multiplexing mirror (see at least 60) disposed in the optical path between the first fly-eye lens (disclosed by the combination of Maes and Sheng, which modified 22 to be the first fly-eye lens) and the illumination target (see 43), and the multiplexing mirror includes at least one reflection part that reflects the first light having been modulated by the first spatial light modulator or at least one transmission part that transmits the first light having been modulated by the first spatial light modulator (see the operation of 60 in fig.4).

With respect to claim 5, Maes in view of Sheng discloses the illumination device according to claim 4, Maes discloses wherein the multiplexing optical system further includes a multiplexing lens (see the operation of 30 in fig.4) that causes the first light having been modulated by the first spatial light modulator to enter the optical path between the first fly-eye lens in the integrator optical system and the illumination target (see the operation of 30 in fig.4).

With respect to claim 7, Maes in view of Sheng discloses the illumination device according to claim 1, wherein the integrator optical system further includes a second fly-eye lens paired with the first fly-eye lens (see 30 in fig.4), and the multiplexing optical system (60) multiplexes the second light having entered the first fly-eye lens (disclosed by the combination of Maes and Sheng, which modified 22 to be the first fly-eye lens) and the first light having been modulated by the first spatial light modulator (see 37), in an optical path between the first fly-eye lens (disclosed by the combination of Maes and Sheng, which modified 22 to be the first fly-eye lens) and the second fly-eye lens (see 30 in fig.4).

With respect to claim  8, Maes in view of Sheng discloses the illumination device according to claim 1, Maes discloses  wherein the integrator optical system further includes a second fly-eye lens paired (see 30 in fig.4) with the first fly-eye lens (disclosed by the combination of Maes and Sheng, which modified 22 to be the first fly-eye lens), the second fly-eye (30 in fig.4) lens is disposed between the first fly-eye lens (disclosed by the combination of Maes and Sheng, which modified 22 to be the first fly-eye lens) and the illumination target (43 in fig.4), and the multiplexing optical system (60) multiplexes the second light (20) having entered the first fly-eye lens (disclosed by the combination of Maes and Sheng, which modified 22 to be the first fly-eye lens) and the first light having been modulated by the first spatial light modulator (see 36 in fig.4), in an optical path between the second fly-eye lens (see the position of 30 in fig.4) and the illumination target (se 43 in fig.4).

With respect to claim  9, Maes in view of Sheng discloses the illumination device according to claim 8, Maes disclose wherein the integrator optical system further includes a polarization conversion element (62 or 64) disposed between the second fly-eye lens (see 30 in fig.4) and the illumination target (see 43 in fig.4).

With respect to claim 10, Maes in view of Sheng discloses the illumination device according to claim 9, Maes discloses wherein the multiplexing optical system includes a pair of multiplexing fly-eye lenses (disclosed by the combination of Maes and Sheng, which modified 22 to be the first fly-eye lens and 30) that cause the first light having been modulated by the first spatial light modulator to enter the optical path between the second fly-eye lens in the integrator optical system and the illumination target (see operation 30 which is part of the pair of fly-eye lenses in fig.4 as modified by Sheng).

With respect to claim 11, Maes in view Sheng discloses the illumination device according to claim 9, Maes discloses wherein the multiplexing optical system (see 60 in fig.4) multiplexes the second light having entered the first fly-eye lens and the first light having been modulated by the first spatial light modulator (disclosed by the operation of 60), in an optical path between the second fly-eye lens (30) and the polarization conversion element (see 63 in fig.4).

With respect to claim 12, Maes in view of Sheng discloses the illumination device according to claim 9, Maes discloses wherein the multiplexing optical system (60 in fig.4) multiplexes the second light having entered the first fly-eye lens and the first light having been modulated by the first spatial light modulator, in an optical path between the polarization  conversion element (see 60 in fig.4) and the illumination target (see 43 in fig.4).
With respect to claim 16, Maes discloses a projector (see fig.4) comprising: an illumination device including a first spatial light modulator (see fig.4, 37) where first light of a first wavelength band enters; and a second spatial light modulator (see fig.4, 43) that modulates illumination light from the illumination device to generate a projection image on a basis of an image signal (see the operation of 43 in fig.4), the illumination device further including a first light source (see 35 in fig.4) unit that emits the first light of the first wavelength band, a second light source  (20 in fig.4) unit that emits second light of a second wavelength band, an integrator optical system (see at least 20, or 20 and 30 in fig.4)  including integrator (22 in fig.4) where the second light from the second light source unit enters, the integrator optical system (see at least 20, or 20 and 30 in fig.4) generating illumination light for the second spatial light modulator (43) on a basis of the first light having been modulated by the first spatial light modulator and on a basis of the second light from the second light source unit (disclosed by the operation of  at least 20, or 20 and 30 in fig.4), and a multiplexing optical system (see 60 in fig.1) that multiplexes the second light having entered the first integrator (22 in fig.4) and the first light having been modulated by the first spatial light modulator (see 37), in an optical path between the first integrator and the illumination target (see the illumination target 43).
Maes does not discloses wherein the integrator is a fly eye-lens.
Sheng discloses wherein the rod integrator can be replaced by a fly’s eye integrator (para.[0034]: “the light tunnel can be replaced by a fly's eye integrator, also known as a homogenizer, to provide a uniform laser output”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrator of Maes with a fly eye lens teaching of Sheng, since they are art recognized equivalents and to reduce speckle thereby improving image quality. 

With respect to claim  17, Maes in view of Sheng discloses the projector according to claim 16,Maes discloses  further comprising a projection optical system  () that projects the projection image generated by the second spatial light modulator onto a projection plane.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Maes (United States Patent Application Publication 2020/0249492 A1) in view of Sheng (United States Patent Application Publication 2016/0077419 A1) and Asahi (United States Patent Application Publication 2005/0157366 A1) .

With respect to claim 18, Maes in view of Sheng discloses the projector according to claim 16, Maes does not explicitly disclose wherein the first spatial light modulator modulates the first light from the first light source unit on a basis of a signal of a high luminance region included in the image signal.
Asahi discloses wherein the first spatial light modulator (see 30 in fig.1) modulates the first light from the first light source unit on a basis of a signal of a high luminance region included in the image signal (see para.[0335]: “In the above exemplary embodiment, control values were decided for the intensity-modulation and color-modulation light valves depending upon HDR display data.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maes in view of Sheng with the teaching of Asahi so that the first spatial light modulator modulates the first light from the first light source unit on a basis of a signal of a high luminance region included in the image signal to facilitate control of the image quality thereby improving brightness.


Allowable Subject Matter
Claims 2, 6, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 2 and 6, the prior art does not disclose the illumination device according to claim 1 or claim 4 respectively, wherein the second wavelength band includes the first wavelength band, and is a band wider than the first wavelength band.
With respect to claim  to claim 13, the prior art of record does not disclose or suggest the illumination device according to claim 1,  wherein the first light includes a plurality of color light beams, and the multiplexing optical system multiplexes the respective color light beams having been modulated by the first spatial light modulator with the second light having entered the first fly-eye lens at mutually different positions in the optical path between the first fly-eye lens and the illumination target.
Claims 14 and 15 are objectionable as the depending from an objectionable claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/           Examiner, Art Unit 2882